Ingraham, J.:
The action was brought to recover damages for an injury which resulted from plaintiff’s stepping into a coal hole in the sidewalk in front of the premises owned by the defendant. The plaintiff, who was a letter carrier, testified that after delivering letters at the premises -No. 412 Lenox avenue, on January 28, 1897, he stepped upon the cover of the coal hole, which was situated upon the sidewalk in front of the premises, and that his leg went down into the coal hole. *482This was about half-past three o’clock in the afternoon, the sidewalk being covered with snow and ice. The defendants were the owners of the premises, and this coal hole was used to deliver coal to the building, which was an apartment" house, rented to various tenants. This appellant had employed one Granville as janitor to attend to the building, and his wife was called as a witness for the plaintiff. She testified that her husband had been acting as janitor from the first week.in January, 1897; that this appellant called at the building’ constantly during the time that ■ her husband was janitor and gave directions as to what should be done in relation to it; that when the witness first went to the building she noticed that they could not close the coal hole, and that immediately after she went to the premises she notified the appellant that the coal hole was in a bad condition, that it could not be closed and that it should be seen to; and that the appellant replied that she would send a man to see to it. One Rank, who rented the store upon the premises, was called as a witness for the_ defendants. He testified that Granville, the janitor, looked after the cellar, the coal chute, the stairs and everything else around the house; that he noticed the covering of the coal hole and the fastening of the cover and complained about it to the wife of the janitor in January, 1897, and before that; that the cover was sound, but that the chain which held the cover down was broken and -had been so ever since he had been a tenant in the premises, and that he had been such a tenant from the 1st of May, 1895 ; that the witness sometimes tied the chain to the fastening with a string; that the ring with which the chain was fastened to the side of the coal, hole had been broken off. Upon this evidence it is quite clear that there was a case for the jury as to the negligence of the defendants in not providing a proper cover and fastening for the coal hole, and it was not error to refuse to dismiss the complaint.
On behalf of the defendant there was introduced in evidence a lease made by the defendants to one Sonnenschein, leasing the premises for the term of ten years from the 1st of September, 1896. This lease was elated on the 1st of September, 1896, and was duly executed and acknowledged on that day. Notwithstanding this lease the appellant seems .to have remained in possession of the premises down to a period subsequent to the happening of the injury, collecting the rents, and giving instructions as to the manage^ *483ment of the property. The appellant testified that the tenant Sounenschein went into possession under the lease in 1896, but that Sonnenschein, being ill, ashed the appellant to collect the rents for him, and that she collected such rents and engaged this janitor for Sonnenschein, and made the arrangements under which he took charge of the house. She further testified that she could not tell when she commenced to collect rents for Sonnenschein, or how long she continued to collect the rents, but that,she called at the house perhaps once a week, and might have called there twice a week; that she called'to see the condition of the house and to collect the rents that when she collected the rents she deposited them to her own account in the bank; that if there was any rent in excess of the Amount that Sonnenschein owed her under the lease she accounted to him for it, and if there was any deficiency she charged hint with it.; that when Sonnenschein was ill she took possession of the house and collected the rents. ' Sonnenschein, who was a real estate broker, testified that he executed this lease and that he went into possession of the premises under the lease several months after and collected. the rents; that subsequently he asked the appellant to relieve him of the lease, which she did, and that she then resumed possession of the premises; that he did not take possession of the premises immediately after the 1st of September, 1896; that Mrs. Stiner collected the rents for him before he took charge; that after he took charge he collected the rents for about a year.and then returned the property to the appellant again; that he thinks it was about January, 1897, when he took charge of the store and continued in charge of it for about a year. There was-introduced in evidence a lease made by Sonnenschein to Rank of the store of the premises, dated February 21, 1898, leasing the same for the term of three years from the 1st of May, 1895. This lease was not acknowledged, and the exact date of its execution does not appear. The tenant, however, testified that he paid rent to Sonnenschein from the commencement of the new lease, and before that time had paid rent to the appellant Mrs. Stiner; that before February, 1898, he did not pay rent to Sonnenschein. . .
Upon this testimony the court left it for the jury to say whether or not this lease was a iona fide lease, and whether Sonnénschein went into possession under it, the court charging the jury, “I leave *484it to the jury to say, upon all the testimony in this case, whether this was a bona fide lease, made in goo.d faith, and whether Sonnenschein actually took possession of the premises. Mrs. Stiner admits, as I say, that she collected rents, and says she collected them for Sonnenschein and was acting as his agent. Of course, if the owners of this.property, who are the defendants, made a lease of the entire premises to Sonnenschein, and that was á bona fide lease, and then Sonnenschein went into possession of the premises with a covenant on his part to keep the premises in repair, then the defendants are not liable in this case at all. If, on the other hand, the jury should come to the conclusion that this was not a lease made in good faith, and was a subterfuge to protect 'the defendants, and that the defendants remained not only the owners, as they did, but also continued in possession of the premises, then if they were negligent and caused the accident they are hablé. * * * If you find, as 1 say, that Sonnenschein was in possession of the premises under a bona fide lease, it will be your duty to find a verdict for the defendants. If you find that the defendants -were- still in possession, notwithstanding the lease to Sonnenschein, and that the testimony in regard to the information given to Mrs. Stiner about the coal hole being out of .order is true, then it will be your duty to find a verdict for the plaintiff.” Counsel for the defendants excepted to the court’s sub-, mitting the question of the bona fides of this lease to the jury, and also to the instruction that if the jury should find that the lease was riot bona fide, but was contrived to relieve the defendants from liability, they might then find a verdict for the plaintiff, if they found that Mrs. Stiner was guilty of negligence.
. I think that, taken as a whole, the court correctly left'this question to the jury, and that the instructions given were not objectionable. Upon the evidence the jury could have found that, notwithstanding the execution of the lease, the appellant still remained in possession of the premises, collecting the rents and undertaking to keep the premises in' repair. Sonnenschein testified that he did not take possession at the time of the execution of the lease, or for some time after, and that he remained in possession for about one year. He further testified that he was in possession after February 28, 1898; and it .does not seem to be disputed by the appellant but that she was in possession' and collecting the rents at the time of the acci*485dent. Whether Sonnensehein had ever taken possession under the lease, or was in possession, either actually dr through his agent, at the time of the accident, was clearly a question for the jury. The jury were expressly instructed that if Sonnensehein was in possession of the premises under a bona fide lease it was their duty to find a verdict for the'defendants. The action being for negligence, the one whose negligence was the cause of the injury was liable, and if the appellant was in the actual possession of the premises under an obligation to make the necessary repairs and to keep the premises in a reasonably safe condition, and was negligent in the performance of that obligation, she was liable for any injury sustained by reason of such negligence, and that, irrespective of her legal title to the premises. The appellant being one of the owners of the premises, and having knowledge of the condition of the cover of this coal hole, would be under an obligation to see that it was repaired and would be liable for an injury sustained in consequence of its being out of repair. • To relieve herself from (that liability it was incumbent upon her to show that at the time of the accident she was not in the possession of the premises. But, even assuming that this lease was a valid lease, there being evidence to show that prior to the time that the appellant executed the lease to Sonnenschein the cover of this coal hole was out of repair and in a dangerous condition, she would not be relieved from liability, as she had leased the premises in such a dangerous condition and, as such, 'was responsible for any accident that happened because of the condition in. which the premises were when she leased'them. This coal . chute was a part of her building and was in use for the benefit of the building. Its opening was in a public highway, and while it may be presumed that she had a right to maintain this coal hole in the sidewalk, she was at least under an obligation to maintain it in such a condition that one could safely use the highway. It would seem that there was evidence to show that this coal hole was in a dangerous condition at the time the appellant acquired the title to the property and remain'ed in such a condition down to the time of the accident, .a period of nearly two years. It was clearly negligence for her to allow this coal hole to remain in that condition, and she cannot shield herself from liability by a statement that she did not know of its condition, as it was her duty to inspect it and see *486that it was in such a condition that one using the sidewalk would be protected from injury. So, even assuming that the lease was executed in good faith and that Sonnenschein went into possession under it at the time it was executed, the appellant was. not relieved from liability if the jury had found that at the time the lease was executed this coal hole and its cover were unsafe. Assuming, however, that the actual execution and delivery of this lease would have . been a good defense in case the tenant actually went into possession of the premises and assumed .the obligation of repairing the . coal hole if it was then out of repair, and maintaining it in a proper condition during the term demised, the circumstances were such that the jury would be justified in finding that up .to the time of the accident Sonnenschein had never been in actual possession of the premises and had never assumed the obligation .to make the repairs provided for by the lease, but that the appellant still remained in possession, collecting the rents and applying them to her own use, and upon such a finding I think it was the duty of the appellant to maintain this coal hole in a proper and safe condition, and that for a neglect in the performance of that duty she was liable. Under the charge of the court the plaintiff was not entitled to a verdict unless the jury found that the appellant was in actual possession of the premises.
• Upon the whole case I think the instructions given to the jury were as favorable to the defendants as the facts justified, and that the verdict of the jury was sustained-by the evidence.
There is no question of evidence that requires discussion, and we think that no error was committed that would justify a reversal of. the .judgment.
The' judgment and order should, therefore, be affirmed, with costs.
Rumsey, J., concurred ; Van Brunt, P. J,, dissented. -